 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN KAKOWSKI,                                       1:19-cv-00481 GSA (PC)
12                       Plaintiff,
13                                                          ORDER TRANSFERRING CASE TO THE
               v.
                                                            SACRAMENTO DIVISION OF THE
14    COUNTY OF SACRAMENTO, et al.,                         EASTERN DISTRICT OF CALIFORNIA

15                       Defendant.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. ' 1983, together with a request to proceed in forma pauperis pursuant to 28 U.S.C.

20   ' 1915.

21          In his complaint, plaintiff alleges violations of his civil rights by defendants. The alleged

22   violations took place in Sacramento County, which is part of the Sacramento Division of the

23   United States District Court for the Eastern District of California. Therefore, the complaint should

24   have been filed in the Sacramento Division.

25          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

26   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

27   will be transferred to the Sacramento Division. This court will not rule on plaintiff’s request to

28   proceed in forma pauperis.
                                                        1
 1           Good cause appearing, IT IS HEREBY ORDERED that:

 2           1. This action is transferred to the United States District Court for the Eastern District of

 3   California sitting in Sacramento; and

 4           2. All future filings shall refer to the new Sacramento case number assigned and shall be

 5   filed at:

 6                                  United States District Court
                                    Eastern District of California
 7                                  501 "I" Street, Suite 4-200
                                    Sacramento, CA 95814
 8

 9           3. This court has not ruled on plaintiff’s request to proceed in forma pauperis.

10
     IT IS SO ORDERED.
11

12
         Dated:    April 17, 2019                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
